FERGUSON, Senior Judge
(dissenting):
My difference with the position of my brothers as expressed in the majority opinion herein is basic: I believe that if there must exist a “proper reason” in order for the convening authority to withdraw a specification from a court to which it lawfully has been referred and to send it to another, that proper reason must be made a matter of record.5 While the majority, citing United States v. Walsh, 22 U.S.C.M.A. 509, 511, 47 C.M.R. 926, 928 (1973), acknowledges that in the instant case the convening authority was required to have had a “proper reason” for his actions, they point to the same case as standing for the proposition that the proper reason need not “appear on the record if withdrawal precedes the taking of evidence.” While Walsh does so hold, I respectfully cannot agree and I would overrule it as precedent therefor.
The necessity that the explanation involved affirmatively appear as a matter of record is analogous to that in the case of a change in the detailing of a trial judge to a court-martial. The 1951 version of the Manual6 required that there be “good reason” for changing the law officer subsequent to a particular stage of the court-martial; 7 there was no expressed demand that that good reason be a matter of record. However, this Court, in United States v. *245Boysen, 11 U.S.C.M.A. 331, 29 C.M.R. 147 (1960), determined that the excuse of a law officer should be considered from the same standpoint as excuse of a court member and quoted from United States v. Grow, 3 U.S.C.M.A. 77, 83, 11 C.M.R. 77, 83 (1953):8
Records of trial should set forth in detail the basis of the absence or relief of any member and affirmatively establish that such absence or relief falls within the provisions of the Code.
The bottom line of Boysen, then, was that the record should contain, in detail, the basis for the change in the law officer (now, trial judge), and that it should establish affirmatively that such reason falls within the parameters of the Code — that is, that the record reflect in detail what the reason is and that it affirmatively establish that the reason be a “good reason.” Absence of a theretofore specific requirement that the record contain such matter did not there deter us,9 and it ought not do so here. The rationale for the requirement that the reason be a matter of record is that the convening authority’s discretion is subject to review for abuse on appeal. United States v. Grow, supra. Without the requisite affirmative showing on the record, appellate authorities are reduced to relying solely on speculation.
Apart from this basic difference with my brothers, however, I have one further major difficulty with the majority opinion. Therein it is deemed that “the controversy narrows to whether the witness requests or the additional charge of attempted robbery precipitated the withdrawal and re-referral.” Observing that the Court of Military Review resolved this factual question adversely to appellant and that such decision is supported by the evidence of record, they conclude that it cannot be said as a matter of law that the withdrawal was improper.
What the majority do, then, is simply to make the issue a factual one, and nothing more. By doing so, however, that opinion sub silentio overrules the precedent of this Court that there exists a presumption of regularity in the convening authority’s actions and that for an accused to succeed on appeal there must exist sufficient evidence to rebut that presumption. United States v. Walsh, supra; United States v. Lord, 13 U.S.C.M.A. 78, 32 C.M.R. 78 (1962). But that was the test utilized by the Court of Military Review in resolving the issue against appellant,10 and, to the extent that the majority today changes it, the wrong standard was used below — one which is more difficult for an accused to carry than that set out in the majority opinion. How, then, can that court’s decision nonetheless be affirmed? Because I believe that it cannot for the reasons discussed, I am constrained not to concur.

. While it need not now be decided how such reason must be made “a matter of record,” suffice it to say that it ought be required that somehow an affirmative showing be made, whether in writing by the convening authority, by oral representation of the trial counsel at trial, or in some other manner equally revealing to appellate authorities.


. Manual for Courts-Martial, United States, 1951.


. Paragraph 39e, MCM, 1951.


. United States v. Boysen, 11 U.S.C.M.A. 331, 336, 29 C.M.R. 147, 152 (1960).


. The 1969 revised version of the Manual procedurally adopted this holding in paragraph 39 e: “The record of trial should show the facts which constitute good cause.” But, in United States v. Smith, 23 U.S.C.M.A. 555, 556, 50 C.M.R. 774, 775, 3 M.J. 490, 491 (1975), we quite clearly stated that once “good cause” was required at all, it “must” be “demonstrated and made a matter of record." (Emphasis added).


. In the language of the opinion of the Court of Military Review, that tribunal’s conclusion was:
The facts disclosed in the affidavit of the individual defense counsel do not overcome that presumption of regularity or furnish a “recognizable indication” that the appellant’s case was withdrawn from the special court-martial and referred to a general court-martial for an improper purpose. See United States v. Lord, supra.
The standard used by the lower court not only was both different from the standard utilized by my brothers and heavier than they would impose, but also appears to shift the burden onto the accused: If the requirement is that the reason must be a proper one, it seems to me that it is not the responsibility of an appellant to carry the day in proving that it was improper. Once the matter is raised — and I have absolutely no doubt but that defense counsel’s affidavit was sufficient to do so, whether or not sufficiently persuasive in and of itself alone on the merits — it ought be the task of the prosecution to show that the reason for the withdrawal and re-referral falls within the area permitted. To the extent that “recognizable indication” means successfully carrying the burden of proof, I believe the requirement as to who must shoulder that burden was misplaced below.